SUMMARY ORDER

UPON DUE CONSIDERATION, it is ORDERED, ADJUDGED, AND DECREED that the order of the magistrate court is AFFIRMED.
Plaintiff appeals from an order entered July 27, 2005 by Magistrate Judge Martinez, denying as moot plaintiffs motion for a preliminary injunction. We assume familiarity with the facts, the procedural history, and the issues on appeal.
1. A district court’s denial of a motion for a preliminary injunction is reviewed for abuse of discretion. No Spray Coalition, Inc. v. City of New York, 252 F.3d 148, 150 (2d Cir.2001). Where (as here) a prisoner seeks injunctive relief against employees of a particular correctional facility in which he is no longer confined, the motion is properly denied as moot unless the complained of conduct is “capable of repetition” against the movant, “yet evading review.” Altman v. Bedford Cent. School Dist., 245 F.3d 49, 71 (2d Cir.2001). Vega has presented no evidence supporting his argument that he could face similar treatment at other Connecticut correctional facilities. Though he could face the same conditions if returned to the Corrigan facility, Vega’s claim would not evade review. The motion was therefore properly denied as moot.
2. Vega’s motion for default judgment is denied. Appellees’ motion to file a late appellate brief was granted by this Court on February 17, 2006.
For the foregoing reasons, the order of the district court is affirmed.